—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.Following a tier III hearing, petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting the solicitation of a sexual offense, threats, harassment and impersonation. Thereafter, petitioner commenced this CPLR article 78 proceeding alleging certain procedural defects with respect to the hearing and the absence of substantial evidence to support respondent’s determination of guilt.Contrary to petitioner’s argument, the detailed misbehavior report, the testimony of the correction officers involved in the *630incident and the letters sent to one of the correction counselors provided substantial evidence of petitioner’s misconduct (see, Matter of Sheppard v Goord, 264 AD2d 916).We have examined petitioner’s allegations of Hearing Officer bias and, in light of the hearing transcript which demonstrates that the Hearing Officer informed petitioner of his rights and conducted a fair and impartial hearing, petitioner has failed to show that the outcome of the hearing was the result of any alleged bias (see, Matter of McCorkle v Selsky, 264 AD2d 890). Any gaps in the hearing transcript were not so significant as to preclude meaningful review (see, Matter of Miller v Goord, 262 AD2d 906). Petitioner’s remaining arguments have been reviewed and are also found to be lacking in merit.Cardona, P. J., Crew III, Spain, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.